Exhibit23.2 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” and to the incorporation by reference in thisAmendment No.2 to theRegistration Statement on Form S-3 of OccuLogix, Inc. (the “Company’) of our report dated March14, 2008 (except for note 23 as to which the date is July18, 2008) with respect to the consolidated financial statements as of December31, 2007 and for the two year period then ended and financial statement schedule of the Company, included in the Annual Report on Form 10-K for the year ended December31, 2008, filed with the Securities and Exchange Commission. July14, 2009 /s/ Ernst& Young LLP Toronto, Canada Chartered Accountants Licensed Public Accountants
